Title: From George Washington to John Bradshaw & James Davidson, 15 July 1772
From: Washington, George
To: Bradshaw, John,Davidson, James

 

Gentn
[Mount Vernon] Virginia July 15th 1772.

That I may have my Seins Nett exactly agreeable to directions this yr I give you the trouble of receivg this Letter from me to desire that 3 may be made—One of them 80 fathom long another 70—& the 3d 65 fathom—all of them to be 12 feet deep in the Middle & to decrease to 7 at the end when Rigged & fit for use—to be so close Meshd in the Middle as not to suffer the Herrgs (for wch kind of Fishery they are intended) to hang in them because, when this is the case it gives us a good deal of trouble at that busy hurrying Season to disengage the Sein & often is the means of Taring it—But the Meshes may widen as they approach the ends—the Corks to be no more than 2 feet & half asunder & fixd on flat ways that they may Swim & bear the Sein up bettr wt. a float right in the middle to shew the approach of the Sein with greater certainty in case the Corks should Sink—the Leads to be 5 feet apart—The Sein I had from yo. last yr (by ordr of R. Cary Esqr. & Co.) had two faults, one of wch is that of havg the Meshes too open in the Middle; the other of being too strait rigd; to avoid wch I advice you to loose at least ⅓ of the length in hanging these Seins; that is, to let your 80 Fathom Sein be 120 in the strait meas[ur]e (before it is hung to the Lead & Cork Lines) & the other 2 to bear the same propn—I cd wish to have these Seins Tan’d but it is thought the one I had from you last yr was injd in the Vat for wch reason I leave it to you to have these Tan’d, or not, as you shall judge most expedient. Robt Cary Esqr. & Co. will pay you for them also for 25 lbs. of twine wch I desire may accompany them—It is absolutely necessary that I shd have these Seins in as soon as possible for wch Reason I hope no disappt will happen from you as I possibly may be a pretty good customer for the time to come if you do me justice in these now ordered—I would not wish to have them made of thick ⟨he⟩avy twine as they are more liable to heat & reqe greatr force to work them—keep this Letter by you & I can from time to time point out any alterns I may find necessary to make in future with greater ease & certainty. I am Gentn Yr Hble Sert.
